DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 & 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. Pub. No. 2014/0363625 A1) (hereinafter “Huang”), wherein claims 3-4 are alternatively rejected under 35 U.S.C. 103 as obvious over Huang.
Regarding claims 1-3 and 7-13, Huang teaches a composite fabric comprising a nonwoven or woven fabric defining a plurality of micropores extending from through the first surface to the second surface, wherein the micropores in the woven are defined between a plurality warp and weft yarns [0017], the fabric sheet having bonded to a first surface a plastic film conforming to the first surface (Figs. 4-5) using a suction/vacuum molding device to form a plurality of channels (protrusions) extending into the plurality of micropores, wherein the protrusions comprise a plurality each being open at the distal end, wherein size and density of the protrusions define the breathability and waterproofness of the fabric [0024-0025]. The plastic film can be multilayered (stacked) and formed from a hydrophilic thermoplastic elastomer material and a hydrophobic thermoplastic elastomer material (functional components) [0026-0027], most preferably polyurethane elastomers, wherein it is not stated that any adhesives/glues are required.
Regarding claims 4-5, each of the vacuum molded hollow protrusions is shown as bound to a first surface, wherein when a minimal distance is considered to be the height/diameter of a thread, the distal end terminates past the halfway point but above the lower surface of the thread.
In the event that the drawings do not anticipate the structural elements of the hollow protrusions, it would have been obvious to one of ordinary skill in the art at the time of invention to form the hollow protrusions at a desired depth based on the desired diameter of the perforation in relation to the desired breathability and/or the required adhesion of the fabric.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claim 1 above, in view of Davis et al. (U.S. Pub. No. 2005/0246813 A1) (hereinafter “Davis”) OR Rupprecht et al. (DE 3519905 A1) (hereinafter “Rupprecht”) and Vitarana (U.S. Pub. No. 2011/0083246 A1) (hereinafter “Vitarana”).
Huang does not teach providing a plurality of independently bonded thermoplastic functional films to the first surface of the fabric sheet.
Davis teaches garments including a first garment portion having an air permeability of less than 550 ft3/min/ft2 and a second garment portion including one or more vented zones having an air permeability of at least 550 ft3/min/ft2 (abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a waterproofing/breathable coating on a garment in independent locations having the same or different breathability properties. One of ordinary skill would have been motivated to apply differently structured films to different regions of desired breathability.
	OR
Rupprecht teaches a composite fabric, especially clothing for weather protection comprising a textile carrier and a gas-permeable, water-tight coating thereon wherein the coating limits stretch in regions applied (abstract).
Vitarana teaches a garment with an elastomeric coating, wherein coating locations are independently localized on the garment (All Figs. [202]), wherein the coating reduces stretch where desired (abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a plurality of elastomeric films bonded independently (localized regions) to the first surface of a garment. One of ordinary skill in the art would have been motivated to provide limited/reduced stretch [Rupprecht] in desired regions [Vitrana].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Sakurai (JP 55-036349 A) teaches the production of a waterproof laminate with air permeability materials such as for curtains and clothing by bringing together a woven fabric and a plastic film, such as polyolefins and polyester (PET), wherein the film in a molten state is pressed against the woven via vacuum pressure such that the film is pulled into the fine gaps in the fabric forming a plurality of pores that have a size and distribution density dependent on the thickness and flow characteristics of the film and the fabric structure, wherein a 70x80 thread count plain weave fabric comprises an air permeability of 950 ml/cc and a pore diameter of 0.001 to 0.02 mm (1 to 20 µm).
Yamamoto et al. (JP 62-083145 A) teach the manufacture of a perforated urethane film laminate for controlled breathability for clothing such as rainwear or skiwear, the laminate comprising nonwoven, knitted, or woven fabric wherein the urethane film is laminated in a softened or to be softened state, wherein the softened urethane film is depressed at and into voids between threads via vacuum pressure such that it is perforated, wherein the size and density of the pores/perforations is dependent on the thickness of the urethane film and the fiber structure of the fabric.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 25th, 2022